Citation Nr: 1137877	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1957 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  No hearing was requested.

This case was previously before the Board on two occasions.  In January 2010, the Board issued a decision on the merits denying service connection for hearing loss and tinnitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision.  In June 2011, in order to ensure that sufficient development was conducted and to comply with the Court's Order, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  

The case now returns to the Board for further review.  As discussed below, the evidence received upon remand is sufficient to establish service connection for the claimed disabilities.  As such, no further development or remand is necessary.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he had hazardous noise exposure during service without hearing protection, he experienced some degree of hearing loss during service that progressed over the years, and the current hearing loss has been medically linked to such in-service noise exposure.  

2.  Resolving all reasonable doubt in the Veteran's favor, he had hazardous noise exposure during service without hearing protection, he has had continuous symptoms of tinnitus since service, and the current tinnitus has been medically linked to such in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board finds herein that service connection is warranted for the claimed disabilities, no further development is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Where service records which could potentially support a claim appear to have been destroyed in a fire, as in this case, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran asserts that his current hearing loss and tinnitus are due to noise exposure while working as a maintenance technician in the Air Force.  He reports constant exposure to reciprocating and jet engine noise without hearing protection.  See, e.g., December 2004 claim; August 2005 notice of disagreement. 

There is no documentation of any noise exposure in the Veteran's service records.  However, he is competent to report noise exposure, as this is issue is factual in nature and is observable by his own senses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr, 21 Vet. App. at 307-08.  In addition, the Veteran's Report of Transfer or Discharge (DD Form 214) confirms that he worked as an aircraft radio repairman in the Air Force.  Further, VA has determined that a military occupational specialty of radio operator or maintainer has a "moderate" probability of hazardous noise exposure, and that noise exposure during service will be conceded for specialties with a "moderate" or "highly probable" likelihood of exposure.  See VBA Fast Letter No. 10-35 (Sept. 2, 2010).  The Board is not bound by VA manuals, circulars, or similar administrative issues.  See 38 U.S.C. § 7104(c) (West 2002 & Supp. 20110; 38 C.F.R. § 19.5 (2011).  However, this is probative as to the existence of noise exposure during service.  As such, resolving all reasonable doubt in the Veteran's favor, in-service noise exposure is established.

To warrant service connection, the evidence must also demonstrate a disability as a result of such in-service noise exposure.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Here, the Veteran had puretone thresholds greater than 40 decibels at multiple levels bilaterally during both the May 2005 and June 2011 VA examinations, as well as speech recognition scores well below 94 percent bilaterally.  Therefore, a current bilateral hearing loss disability is established.  

The evidence also reflects a current disability of tinnitus, as established by the Veteran's lay testimony and confirmed in VA examination reports.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that tinnitus is readily observable and does not require medical expertise to establish its existence).

Concerning etiology, the Veteran's service treatment records reflect no complaints, treatment, or diagnosis of hearing loss or tinnitus.  The Board notes that, although the Veteran did not report any ear, nose, or throat trouble in his March 1957 entrance examination, he did report such trouble in the July 1959 periodic examination and at the February 1961 separation examination.  The notes for the July 1959 examination are illegible, most likely due to fire damage, but the February 1961 report records childhood ear infections.

The Veteran's March 1957 entrance examination records 15/15 on a whisper test, with no puretone thresholds recorded.  A whisper test again showed 15/15 during a periodic examination in July 1959, as well as at the February 1961 separation examination.  However, the June 2011 VA examiner stated that normal findings on a whispered voice test cannot be considered as evidence of normal hearing because such tests are insensitive to high frequency hearing loss.  Puretone thresholds were also recorded in July 1959 and February 1961.  For the 500 to 4000 Hertz levels, these results ranged from -5 to 20 decibels in the right ear, and from -5 to 10 decibels in the left ear in July 1959.  Upon separation in February 1961, puretone thresholds ranged from -5 to 0 decibels in the right ear, and from -5 to 0 decibels in the left ear from the 500 to 4000 Hertz levels.  

As these service department readings were prior to October 31, 1967, they must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Board notes that, even after such conversions, the puretone thresholds reflect hearing reflect hearing within normal limits bilaterally for VA purposes in July 1959 and February 1961.  The maximum puretone thresholds from 500 to 4000 Hertz were 20 decibels in the left ear and 25 decibels in the right ear in July 1959, and 10 decibels in the left ear and 15 decibels in the right ear in February 1961.  As such, there is some indication of improved hearing in the separation examination, as noted by the July 2011 VA examiner.  However, this VA examiner stated that these results are questionable due to the fact that hearing thresholds typically do not improve, especially by 20 decibels as noted at the 4000 Hertz for the right ear in the service measurements.  In any case, it is not necessary to meet VA's criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In addition, the Veteran has complained of bilateral hearing loss that began during service and progressively worsened over time.  Similarly, he reported symptoms of tinnitus that began during service, or in the 1950's.  He denied any significant history of ear infection.  See May 2005 and June 2011 VA examination reports.  

The Board notes that the Veteran has only identified treatment for his hearing loss since 2000, although this private provider forwarded an April 1996 audiogram that demonstrated bilateral hearing loss.  Although the Veteran referred to an audiologist at the Pensacola VA Outpatient Clinic in his March 2006 substantive appeal, he has not identified any treatment at such facility.  No VA records were requested.  Further, the Veteran's statements as to continuity of symptomatology may not be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

During both VA examinations, the Veteran reported military noise exposure as an electronics technician to jet engines and flight line operations, with no hearing protection available.  He also reported post-service industrial noise exposure for many years, stating that hearing protection was usually worn.  During the June 2011 examination, the Veteran specified that he worked for 37.5 years as a mechanic for a nylon manufacturer, and that he wore hearing protection during this time.  He denied any recreational noise exposure.

The May 2005 VA examiner opined that the Veteran's hearing loss and tinnitus are not related to acoustic trauma incurred during military service because the service treatment records are negative for hearing loss and tinnitus.  The examiner reasoned that noise-induced hearing loss and tinnitus occur at the time of the exposure, not after the noise has ceased.  Notably, this examiner does not appear to have considered the Veteran's lay evidence as to continuity of symptomatology.

In contrast, the May 2011 VA examiner opined that the Veteran's bilateral hearing loss at least as likely as not began while in military service.  This opinion was based on the reported exposure to aircraft engines and the flight line for four years, a lack of enlistment screening, and questionable separation screening results.  In addition, this VA examiner opined that, based on audiometric results and the Veteran's reported history of military noise exposure, his subjective tinnitus is as least as likely as not attributable to acoustic trauma while in military service.  The examiner explained that tinnitus is a subjective ringing, hissing, or roaring sound heard in the ears, either intermittently or persistently, and that bilateral subjective tinnitus is often the result of acoustic trauma.  It is generally accepted that tinnitus is strongly associated with factors such as noise exposure, hearing loss, or hearing threshold shift.  The examiner further stated that tinnitus may have immediate or delayed onset in regard to these factors.  She also opined that the Veteran's tinnitus is as likely as not associated with his hearing loss.  

As noted above, the Veteran reported in March 2006 that a VA treating audiologist told him that his hearing loss is due to service.  While no VA treatment records were obtained or associated with the claims file, the Veteran is competent to report what his provider told him about his condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Considering all lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to continuity of symptomatology and the etiology of the Veteran's hearing loss and tinnitus.  As such, all doubt must be resolved in the Veteran's favor as to these elements.  Accordingly, when resolving all reasonable doubt in the Veteran's favor, the evidence of record demonstrates that he was exposed to hazardous noise during service, he began to have symptoms of hearing loss and tinnitus during service, and both conditions have been medically linked to the in-service noise exposure.  Therefore, service connection is warranted for the claimed disabilities.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


